Case:17-15526-CDP Doc#:130 Filed:07/29/19          Entered:07/29/19 13:56:00 Page1 of 1




  In re:                                   )   Chapter 7
  ROBERT JOSEPH BOWERS                     )   Case No.: 17-15526 CDP
                                           )
        Debtor.                            )


                  ORDER PARTIALLY AVOIDING JUDICIAL LIEN


        Upon the Motion by the Debtor to Partially Avoid Judicial Lien and Responses
 thereto, and the Court being advised of the premises therein:

     HEREBY ORDERS that the Debtors Motion to Partially Avoid Judicial Lien is
 GRANTED.

        IT IS FURTHER ORDERED that the following liens partially impair the Debtors
 exemptions within the meaning of 11 U.S.C. §522(f), and are, therefore, are forever
 partially avoided and extinguished and no longer enforceable against the property of the
 Debtor:

              Creditor                 Amount of          Date            Reception
                                         Claim          Recorded           Number
  Bank of the West                     $304,829.48      1/20/2017         217007798

        THE COURT FURTHER FINDS that of Creditors $304,829.48 judgment,
 $283,050.48 impairs Debtors homestead, and that amount is hereby avoided and
 extinguished. Judgment in the amount of $21,779.00 shall remain enforceable against
 the property.




                                          BY THE COURT

                                                                      7/29/2019
                                         Honorable Cathleen D. Parker
                                         United States Bankruptcy Court
